Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Yoshida et al. (US 20160214354), Nakaguchi et al. (US 5318931), Yoshida et al. (US 20160214352), Takamatsu et al. (US 20090237782), and Nakayama et al. (US 20160236446).
Yoshida ‘354 discloses an interlayer for a laminated glass and the laminated glass thereof, wherein the glass sheets can be heat absorbing and the interlayer comprises a polyvinyl acetal resin, HALS compound having the structure as claimed, and an oxidation inhibitor BHT.  The interlayer is at least a two-layer structure, having one layer having a lower Tg (or higher plasticizer) content than the other layer.  Yoshida further discloses that there is a slight gap or no gap on the lateral surface.  As such, there is no indication in the examples of the portion of the lateral surface explicitly being exposed.  However, Yoshida is silent to the heat absorbing glass meeting the JIS standard and the molecular weight difference between pre- and post-irradiation.  Nakaguchi discloses glass sheets meeting the claimed JIS standard.  However, Nakaguchi is silent to the claimed interlayer structure.  Yoshida ‘352 discloses an interlayer for a laminated glass and the laminated glass thereof, wherein the glass sheets can be heat absorbing and the interlayer comprises a polyvinyl acetal resin, HALS compound, and a phosphorus-based oxidation inhibitor.  However, Yoshida ‘352 is silent to the claimed glass sheets as meeting the claimed JIS standard and the interlayer having the claimed oxidation inhibitors and light stabilizer as claimed.  Takamatsu discloses heat-ray absorbing glass that meets the JIS standard and have a thickness of 1 to 6 mm.  However, Takamatsu is silent to the interlayer having the claimed structure.  Nakayama discloses an interlayer film for a laminated glass and the laminated glass thereof.  The interlayer film is a single layer comprising a thermoplastic resin, heat shielding particles, phthalocyanine compound, BHT oxidation inhibitor, and a HALS light stabilizer.  The glass sheets are heat absorbing and meet the JIS standard.  However, Nakayama is silent the multilayer interlayer as claimed and the resulting ratio between the molecular weight pre- and post-irradiation.  While it is noted that each of the structural components were found in different pieces of prior art, there is no single disclosure showing the claimed ratio which is a result of the claimed components.  Therefore, it would have been hindsight.  As such, the present claims are found to be allowable over the prior art and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783